This is an appeal by a former temporary guardian from a decree of the Probate Court dismissing his petition to revoke a decree relative to his first account. The probate judge made a voluntary report of material facts. In compliance with an order of this court the judge filed a “Supplemental Report of Material Facts.” He subsequently “discovered an error” in his “Supplemental Report” and made a correction. With his “Supplemental Report” the judge enclosed an “addenda” and stated that this was “not part of the Supplemental Report.” This “addenda” included an alleged offer of settlement by the surety company on the guardian’s bond. A communica.tion from the surety company’s attorney to this court denies making any such offer. In view of the paucity of the judge’s findings plus the obvious interest of the surety company in the matter we are of opinion that the surety company should be made a party to the proceeding on the first account and that there should be a de novo hearing therein. See G. L. c. 211, § 3. Accordingly, the decree dismissing the petition to revoke is reversed.